         Case 1:16-cr-00483-JSR Document 129 Filed 11/28/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 11.28.18
 STEFAN LUMIERE,
                                                      18-CV-9170 (JSR) (BCM)
                Petitioner,
                                                      16-CR-483 (JSR)
        -against-
                                                      ORDER
 UNITED STATES,
                Respondent.

BARBARA MOSES, United States Magistrate Judge.

        On November 26, 2018, petitioner Stefan Lumiere filed a document entitled “Motion to
File For a Further Extension of Time to File a 2nd Amended 2255 With No Page Limit Given the
Complexity of the Case and the Overwhelming Exculpatory Evidence Already Provided to the
Court Proving Petitioner’s Actual Innocence” (Motion). (Dkt. No. 13.) On November 27, 2018,
petitioner filed a letter, dated November 26, 2018, entitled “Re: Motion to File a Further Extension
of Time” (Letter). (Dkt. No. 14.) The Letter explains that the Motion was filed “in a rush” and
inadvertently included, as part of its Appendix, “private and privileged information that were not
intended to be filed in full without redaction.” (Id.) The Letter requests that the Court “seal or
redact the entirety of the emails filed with the Appendix of [the] motion.” (Id.)

       Along with the Letter, petitioner filed what appears to be another copy of the Motion, which
is accompanied by a signed declaration from petitioner and a revised Appendix, consisting largely
of emails from which certain information has been redacted.

       Petitioner’s request is GRANTED to the extent that the original Motion (Dkt. No. 13) shall
be placed under seal. The Court reserves decision with regard to the relief sought in the revised
Motion. If the Government wishes to file a response to the revised Motion, it shall do so no later
than Thursday, November 29, 2018. Respondent shall not retain any copy of plaintiff’s original
Motion (Dkt. No. 13).

       The Clerk of Court is respectfully directed to mail a copy of this Order to petitioner.

 Dated: New York, New York
        November 28, 2018                          SO ORDERED.


                                                   _____________________________
                                                   BARBARA MOSES
                                                   United States Magistrate Judge
